Citation Nr: 1025800	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) secondary to sexual assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Treating Psychologist


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to November 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2007 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Providence, Rhode Island.

The Veteran appeared at a Board hearing via video teleconference 
in March 2010 before the undersigned.  A transcript of the 
hearing testimony is associated with the claims file.  The 
undersigned held the record open for submission for additional 
evidence.  No additional evidence was submitted.


FINDING OF FACT

The preponderance of the probative evidence is against finding 
that posttraumatic stress disorder is related to a verified in-
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  Prior to the decision, VA notified the Veteran 
in March 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant, what part VA 
will attempt to obtain, notice of how disability ratings and 
effective dates are assigned in the event service connection is 
granted.  The Board acknowledges that during the development 
after the Veteran's appeal of the denial of his claim, the RO did 
not provide the Veteran notice of the provisions of 38 C.F.R. 
§ 3.304(f)(3).  That regulation precludes VA from denying a claim 
based on an assertion of in-service personal assault without 
first informing a claimant that evidence from sources other than 
the claimant's service records may be used to prove a claim.  
Patton v. West, 12 Vet. App. 272, 278 (1999).  The Board finds, 
however, that this omission was not prejudicial to the Veteran, 
as he was not denied a meaningful opportunity to participate in 
the adjudication of his claim.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007).

The Board first notes the June 2009 supplemental statement of the 
case included the provisions of 38 C.F.R. § 3.304(f)(3).  Second, 
the Veteran has sought to prove his claim throughout the 
appellate process via the guidance in that regulatory provision.  
Indeed, the representative quoted the provision verbatim in the 
January 2010 submission in lieu of a VA Form 646, Statement of 
Accredited Representative.  It is also shown by the Veteran's 
presentation at the hearing, which consisted almost entirely of 
the testimony of his treating psychologist, Dr. C.  Consequently, 
the Veteran and his representative, in fact, have actual 
knowledge of this regulation and relied on it in the pursuit of 
his claim.  He in turn meaningfully participated in the 
adjudication of his claim.  Thus, any error was cured and 
rendered harmless.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. 
Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  38 C.F.R. 
§ 3.159(c).  There is no assertion by the Veteran or his 
representative that VA has failed to obtain or seek to obtain any 
evidence identified or requested.  As found above, the Veteran 
was provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication, and the Board may address the merits of the 
appeal without prejudice to the Veteran.  Id.

Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the applicable regulatory 
criteria, which is: a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV) is the governing criteria for 
diagnosing PTSD.  See 38 C.F.R. § 4.125(a).

If the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships, of the Veteran's 
service, his lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304(f).  

If, however, a veteran did not serve in combat, or if the claimed 
stressor is not related to combat, which is the case with the 
Veteran's claim, there must be independent evidence to 
corroborate his statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony alone cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an 
opinion by a medical health professional based on a post-service 
examination of the Veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Analysis

The Veteran asserts he joined the U.S. Navy as a teenager to make 
his parents proud, especially his stepfather who was a Navy 
veteran.  He allegedly looked forward to serving long and 
honorably.  He alleges that his hopes were shattered by an event 
he claims to have clouded his life to date.

According to his stressor statement received by VA in April 2007, 
he was assigned to the USS Wrangell-an ammunition ship, after 
completing Naval basic and initial training.  The vessel was in 
port at Charleston, South Carolina, in April 1967, at which time 
the Veteran alleges that it was docked in an isolated position 
vis-à-vis other ships because it was an ammunition ship.  A 
country road ran from the dock.  On this road was a bar where the 
Veteran went to drink during happy hour.  After noting it was 
getting late, the appellant reportedly left to walk back to the 
ship.  

The appellant alleges that when he exited the bar and started 
walking, two other fellows left at the same time.  They 
reportedly grabbed him and dragged him around back.  One had his 
hand over the Veteran's mouth, and the other one kept punching 
the Veteran.  Then both started punching him even more.  They 
removed his trousers while calling his names, i.e., "Shut up 
Bitch and keep quiet."  One of the men held the Veteran and 
allegedly they took turns raping him.  When they were done, they 
reportedly beat him further and then "took off."  The Veteran 
reports that he laid there for a while, got dressed, and then 
walked back to the ship and took a shower.  Despite the alleged 
assault, and presumably numerous bruises, the appellant maintains 
that he said nothing to anyone.  He maintains that afterwards he 
started doing things to get in trouble so he would get thrown out 
of the Navy, as he did not want to be in the Navy anymore.

The Veteran's personnel records show that he was convicted by a 
summary court-martial, and by a special court-martial for 
separate offenses involving unauthorized absence.  Upon 
completion of his term of confinement, he was administratively 
discharged under honorable conditions.  

The Veteran alleges that his life turned violent after discharge.  
He reported drinking heavily daily, and being in fights all the 
time.  Indeed, he alleges that he actively sought to beat up 
people.  After marrying, he reportedly slept with every woman he 
could.  He alleges that even though he "felt bad," he kept 
cheating on his wife.  He also claims that he sexually molested 
his then teenage sister-in-law.  He and his family then relocated 
to Illinois where the appellant claims that he sexually molested 
his then 11-year-old daughter.  He lost everything in Illinois, 
including his home.  He moved to Rhode Island, where he worked as 
a scalloper for 12 or 13 years.  He drank while out on the boat 
scalloping and went straight to the bars after work without even 
going home.  The Veteran notes he did not see his kids grow up 
while in that vicious violent cycle.  He maintains that he stayed 
to himself, did not talk to anybody-except when he was drunk, 
and then it ended up in a fight.

The Veteran eventually confessed to molesting his daughter.  
Afterwards, burdened by guilt and depression, he attempted 
suicide via carbon monoxide.  His son happened to discover him in 
his idling vehicle with a hose running from the exhaust through a 
window.  The Veteran was admitted in 2000, and that was the 
beginning of his medical paper trail.  He quit drinking on his 
own.

The Veteran notes he has endured nightmares concerning the 
alleged assault over the years, and that he still thinks of 
suicide.  He notes that he wished he could have said something 
over the years, but he was too ashamed.  Reportedly, he could not 
bring himself to tell his wife because of shame.  He alleged that 
he lost the respect of his family when he left the Navy, and they 
condemned him for getting kicked out.  

The Veteran's children and his wife submitted statements which 
describe the appellant's self-destructive behavior over the 
years, as well as his abusive treatment of them.  His wife also 
described the Veteran's nightmares and the fact they slept in 
different rooms.  VA psychologists diagnosed the Veteran with 
PTSD in June 2007.  These diagnoses will be discussed in more 
detail later.

After the Veteran entered the VA health care system and filed his 
claim, he added more details pertaining to the alleged in-service 
stressor.  The two individuals who attacked him were Black, and 
he reported seeking out Black people to fight after his discharge 
from the Navy.  The June 2007 report of Dr. C, PhD, notes the 
Veteran had been strikingly anxious and depressed with prominent 
suicide ideation, as well as nightmares reliving his rape in the 
Navy, and shame, guilt, and fear.  Dr. C noted the Veteran had a 
rough childhood and viewed the Navy as a hopeful future for 
himself.  The report noted the Veteran's claim that two African-
American males having attacked and raped him.  Although he fought 
back heavily and yelled for help, he continues to feel he should 
have been able to prevent the rape.  He told no one and, from 
that point forward, he was fearful in the Navy and made every 
effort to get out.

The June 2007 VA examination report notes the examiner conducted 
a review of the claims file and Dr. C's June 2007 report.  She 
quoted extensively from the Veteran's April 2007 stressor 
statement and noted details of Dr. C's report.  The examination 
report notes the Veteran had not worked since approximately 1999 
due to physical and psychiatric disabilities, and he was awarded 
Social Security benefits.  The Veteran was the second of nine 
children.  He was reared by his maternal grandparents after his 
parents abandoned he and his siblings at a very young age.  He 
admitted having experienced emotional, physical, and sexual 
abuse, in the process of his psycho/ social development.  The 
Veteran's father is deceased, and his mother was alive, but he 
did not see her.  He reported having six children and 13 
grandchildren, with a great grandchild expected at the time of 
the examination.  The Veteran claimed that he frequently 
assaulted people while drinking over the course of 35 years to 
show that no one could take advantage of him again.  He only 
completed the sixth grade, as he had to leave school in order to 
work and help support the family.  He denied any history of 
emotional and/or behavioral disturbances either at home or in the 
Navy.  The Veteran denied any awareness of having had any kind of 
psychological or emotional difficulty prior to his active 
service.  The examiner opined the Veteran met the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM -IV) criteria for a 
diagnosis of PTSD.  The examiner also rendered Axis I diagnoses 
of depression anxiety, and agoraphobia, all secondary to the 
PTSD.  The examiner opined the Veteran's PTSD was the result of 
his history of childhood sexual abuse and the in-service personal 
trauma.  She did not comment on to what degree either or both his 
childhood or claimed in-service trauma may have contributed to 
the Veteran's PTSD.

In light of the diagnoses and the examiner's opinion, the salient 
issue is whether there is verification of the Veteran's claimed 
in-service stressor.  Further, since the Veteran notes he did not 
report the claimed assault to anyone, the validity of his claim 
must be determined on the basis of the alternative evidence of 
record, to include his claimed state of mind prior to his 
discharge from active service.

Service treatment records are entirely negative for any entries 
related to complaints, findings, or treatment for, any injury or 
condition secondary to an assault.  Despite his report of being 
severely beaten absolutely no residual injuries were reported in 
any service medical record.  Service personnel records note the 
Veteran's assignment to the USS Wrangell in March 1967, which was 
in port at Charleston, South Carolina, at the time.  One history 
of the vessel notes that it set sail from Charleston in May 1967.  
The appellant's personnel records note that he was assigned to 
the Charleston Naval Station as of that date.  This would suggest 
that he did not sail with the Wrangell.  Further, the Veteran's 
personnel records note that disciplinary infractions were first 
documented as early April 1967, the month he asserts he was 
raped.

The Veteran received nonjudicial punishment under Article 15, 
Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 815, for 
striking at another person with a knife.  His was restricted to 
his ship for 20 days and he forfeited $20.00 pay for one month.  
In May 1967 he was convicted by summary court-martial of 
unauthorized absence of less than 24 hours and for missing ship's 
movement.  His sentence included hard labor without confinement, 
restriction to the limits of Charleston Naval Station, and 
forfeiture of pay.  He violated his restriction and began a term 
of unauthorized absence in June 1967.  He surrendered to military 
authorities in Anniston, Alabama, after approximately 10 days.  
Following his return to Charleston Naval Station, South Carolina, 
he was tried, convicted and sentenced to confinement by special 
court-martial.  He served his sentence at the Naval confinement 
facility at Portsmouth, New Hampshire.

At the hearing Dr. C noted that, based on the appellant's family 
report of his symptoms-especially the nightmares, as well as the 
Veteran's personal reports, the appellant's symptoms were 
consistent with PTSD, specifically the claimed in-service sexual 
assault.  Per the Veteran, his nightmares are about the in-
service rape, not his childhood abuse.  Transcript, pp. 3-4.  Dr. 
C noted that by the time the Veteran entered the Navy, he seemed 
to have come past the childhood abuse.  Dr. C observed that 
research shows that people who have PTSD once are more likely to 
get it again, and his childhood PTSD may have set him up for a 
more severe case of PTSD.  Id., p. 6.  As a result, Dr. C deemed 
the Veteran credible. 

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is 
also mindful that it cannot make its own independent medical 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Therefore, the Board is not at liberty to disregard or reject a 
valid medical diagnosis of PTSD.  On the other hand, however, the 
applicable law does not require the Board to accept the 
unverified report of a stressor.  In other words, the Board is 
not required to accept an opinion of medical linkage based on the 
Veteran's unverified oral reports.

Contrary to Dr. C, the preponderance of the evidence demands that 
the Board to find the Veteran incredible.  The Board further 
finds the preponderance of the evidence shows the Veteran's 
planned exit from the Navy was not due to an in-service rape.

As noted earlier, the Veteran was awarded disability benefits by 
the Social Security Administration.  The private treatment 
records associated with that award are helpful to the Board's 
determination.

In this regard, May 2000 private records note the Veteran's 
admission after his son found him unresponsive and brought him to 
the emergency room of St. Luke's Hospital, New Bedford, 
Massachusetts.  He denied any prior psychiatric admission, and he 
noted he started drinking at age 17 after he joined the Navy.  A 
January 2001 handwritten entry of Family Support Services notes 
the Veteran disclosed sexual abuse, both as a victim and a 
perpetrator.  No further details were entered.

The Veteran's extensive past history on his application for 
Social Security benefits notes a history of early childhood 
drinking and abuse.  An August 2001 application, in the Veteran's 
handwriting, notes: "I drank a lot to forget what happen [sic] 
to me when I [was] 10 and 13.  I was mallested [sic] & for 42 
years I just drank."

A January 2007 clinical assessment for Child and Family Services, 
Inc., which was received by VA in June 2009, notes the Veteran's 
report of having been molested at age 4.  The appellant stated 
that he did not tell anyone for 42 years, and he molested his 
daughter when she was 12.  These records also note the Veteran's 
extreme guilt over the fact that he molested his daughter.

February 2003 records from Southcoast Hospital Group note the 
Veteran was hospitalized again with suicidal ideation.  The 
summary notes the trigger was the death of his sister-in-law, 
whom he sexually molested when she was a teenager.  This 
allegedly added to the burden the Veteran already facing with his 
family after confessing to abusing his daughter.  The summary 
notes the Veteran's reported history that, while living with his 
grandparents, he was sexually molested by a neighbor from the age 
of 10 through the age of 12.  At 12 years of age he allegedly was 
sexually molested by another person in the neighborhood.  He 
reported that those experiences left him with significant doubts 
about his sexuality, and led him to sexually abuse his daughter 
and sister-in-law.  The Veteran reported he started drinking at a 
very early age, about 11 or 12 years of age.

The salient aspect of all of the above evidence is that there is 
no mention whatsoever of an in-service sexual assault.  The 
Veteran's primary focus was on his sexual victimization as a 
child and the scars left by those events.   In a November 2009 
statement, the Veteran asserts he could not bring himself to tell 
the doctors about his claimed in-service trauma, because he was 
supposed to be a man and should have stopped it.  Nonetheless, 
there were no reports of military sexual trauma until after he 
had been in the VA system for some years.  A May 2001 rating 
decision granted a nonservice-connected pension.  

Dr. C opined at the hearing that it was not unusual for people to 
block out past trauma and then have it come to the surface at 
later time and then gradually reveal more detail.  While that may 
be true in other cases, the preponderance of the evidence shows 
that it is not true in this case.  Rather, the evidence leads the 
Board to conclude that the Veteran developed a secondary 
incentive to belatedly introduce military sexual assault.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [a pecuniary 
interest may be found to affect the credibility of testimony].  
The Board now considers and evaluates the service personnel 
records.

Dr. C opined that the Veteran was a peaceful person prior to the 
claimed rape, and the April 1967 disciplinary action for the 
knife assault on another person was an example of how his 
victimization at the hands of his alleged assailants caused him 
to become violent to avoid again being taken advantage of.  Dr. 
C's opinion, of course, is based on the Veteran's report that it 
is the memory of the in-service rape that intrudes into all 
facets of his life.

The service personnel records confirm the Veteran's decision that 
he no longer desired to serve in the Navy, but they do not reveal 
his motivation for that decision.  He now asserts that his 
periods of unauthorized absence, and other misconduct were 
calculated to obtain his discharge because of the assault.  The 
Veteran noted in the November 2009 statement that prior to those 
incidents, and the claimed rape, he never had any disciplinary 
infractions, except for one minor instance.  His only negative 
performance, according to him, was that he did not graduate from 
basic training because he failed some courses.  The service 
personnel records, however, indicate the Veteran was no stranger 
to interpersonal strife prior to his active service.  They 
further indicate the impetus for his desire to exit the Navy was 
not fear but intellectual ineptitude.

As concerns the Veteran's striking at another person with a 
knife, the Veteran asserts the rape occurred in April 1967, but 
he has not been more specific in reporting a date.  That is 
understandable after the passage of time.  The service personnel 
records note that disciplinary action for the Veteran's assault 
was imposed on April 5, 1967.  Unfortunately, the entry does not 
note the actual date of the assault.  It is most reasonable to 
infer that the assault occurred prior to the commander's 
imposition of punishment.  If there was any type of inquiry or 
investigation into the incident, it may well have been several 
days prior to April 5, 1967.  

Interestingly, a July 1967 clinical record of a psychiatric 
evaluation of the Veteran notes the Veteran reported he received 
the Captain's Mast for assaulting a shore patrolman with a knife 
in February 1967, i.e., two months prior to the alleged April 
1967 assault.  Is it likely the assault occurred as early as 
February 1967, with the Captain's Mast ensuing in April 1967, and 
the Veteran associated the date of the Mast with the date of the 
assault?  It is more logical to conclude that the Veteran's 
recall would have been more accurate in 1967, i.e., closer to the 
purported event, than decades later in 2010.  In any event, since 
the Veteran asserts the April 1967 rape drove him to act out to 
obtain his immediate discharge, a date as early as February 1967 
for the assault is evidence contrary to his assertion.  So, was 
the assault an example of a violent action by the Veteran before 
or after the alleged rape?  The evidence leads the Board to 
conclude that it was the former.

The July 1967 psychiatric evaluation report notes the Veteran 
reported he was always in trouble in school prior to his 
enlistment in the Navy, and he failed the first, fourth, and 
seventh grades before being thrown out of school completely.  He 
described himself as a wise guy, being in fights all the time, 
and spending most of his time in the principal's office.  He was 
finally expelled because of disrespectful remarks to a teacher.  
The Veteran denied any prior arrests or having run away from 
home, because the record shows that he was able to do pretty much 
as he liked anyway.  After he quit school he worked on a farm 
until he joined the Navy.  The examiner then quoted the Veteran 
as saying, "I wouldn't want to learn now anyway," and the 
appellant stated that he wanted to return to the farm where life 
would be much better, as he could earn $100.00 per week and get 
married.  He knew he could live better on the outside.  The 
examiner then noted the Veteran reported that he got angry over 
his situation in the service, got drunk, and started punching 
anything in front of him.  "He has burst out windows repeatedly 
during these episodes and also has burst his fists into walls 
throughout his life."  (Emphasis added).  The examiner noted the 
Veteran had scars on his knuckles as a result of that behavior.  
The examiner then quoted the Veteran as saying, "I ain't going 
to stay in the Navy, I'm just wasting years."  

The examiner found no evidence of a psychosis or neurosis.  He 
noted the Veteran's judgment was poor and impulsive, and his 
insight was lacking.  His intellectual function was intact and 
compatible with his reported GCT score of 40.  The examiner noted 
the Veteran was never able to advance very rapidly in rate, but 
was capable of completing his enlistment if he so desired.  He 
did not have motivation to do so.  The diagnoses were aggressive 
and inadequate personality disorders.

Once confined at the Naval Disciplinary Command, Portsmouth, New 
Hampshire, the Veteran was again evaluated in August 1967 by a 
psychologist.  The report notes the Veteran's childhood, and that 
he was a total failure in school, as shown by his quitting in the 
seventh grade.  The examiner noted poor learning ability was the 
Veteran's major problem.  He got along poorly with fellow 
classmates because of poor grades and an inability to learn.  A 
mental status examination revealed the Veteran as a slow talking, 
rather halting youth, who displayed a relatively high level of 
anxiety manifested by picking his fingers and who obviously was 
quite dull mentally.  The Veteran noted his difficulties in the 
service as worrying about his grandparents all the time, and he 
desired to be home with them, "basically cause I can't seem to 
catch on to what they tell me.  I try my best but I don't 
understand and they think I'm stupid."  (Quotes in original).  
The examiner found the Veteran quite naïve and simple, and his 
woeful inadequacy to cope with the military situation because of 
his limited mental abilities and low educational achievement 
level were mitigating factors in the Veteran's case.  The 
examiner considered the Veteran a recruiting error.  He opined 
confinement was a sheer waste for him, the Navy, and for 
taxpayers.  He recommended a discharge for unsuitability, and 
that the Veteran be allowed to return to the farm where he could 
function within his limitations.  No evidence of psychosis was 
noted.  The diagnosis was moderate inadequate personality, with 
low mental abilities.
 
The October 1967 Report Of Medical Examination For Separation 
notes a diagnosis of a personality disorder.  He was deemed 
otherwise fit for discharge.

The Board notes that neither in-service mental evaluation notes 
the Veteran's childhood sexual abuse.  While Dr. C might 
attribute the Veteran's noted anxiety to his claimed in-service 
rape, the records closest in time to the event do not show a 
sudden or gradual significant change in the Veteran's demeanor, 
efficiency, and performance, from April 1967 onward as compared 
to his brief period of service prior to that time.  The Board 
seriously doubts the Veteran fabricated his in-service reported 
history to the psychiatrist that he was combative from his 
earliest years, and that was one of the reasons he eventually 
dropped out or was expelled from school.  The Veteran's initial 
stressor statement also failed to identify his assailants as 
sailors nor did he identify their race.  He described them only 
as two fellows.  Further, his VA outpatient records note how he 
described his childhood sexual abuse after he submitted his 
claim.

September 2008 and 2009 VA mental health entries note how the 
Veteran had reported a history of childhood sexual abuse but he 
currently described it as a minor touching.  A March 2006 VA 
mental health entry, however, notes the Veteran's claimed in-
service rape, and also note the assertion that a neighbor 
repeatedly molested from age 11 to 12, and another incident by a 
friend's brother.  Further, when he tried to divulge the abuse to 
his grandmother, she "slapped me in the face and told me 'don't 
talk like that'."  (Quotes in original).

In light of the above, the preponderance of the evidence demands 
that the Board find the Veteran's account of an in-service rape 
incredible.  In as much as the medical link is based on his 
unverified reports, the preponderance of the evidence is against 
the claim.  38 C.F.R. §§ 3.303, 3.304(f).  The benefit sought on 
appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to service connection for PTSD secondary to sexual 
assault is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


